Citation Nr: 1042763	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  09-14 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUE

Entitlement to service connection for low back disability.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel



INTRODUCTION

The Veteran had active service from September 1973 to August 
1977.

This matter comes before the Board of Veterans' Appeals (Board) 
from a January 2007 rating decision by the above Department of 
Veterans Affairs (VA) Regional Office (RO).  The appeal has been 
advanced on the Board's docket pursuant to 38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2010); 38 C.F.R. § 20.900(c) 
(2010).

The Veteran testified before the undersigned Veterans Law Judge 
at a videoconference hearing in October 2010.  A transcript is of 
record.


FINDINGS OF FACT

The competent and probative evidence of record is in approximate 
balance as to whether the Veteran's current low back disability 
has been shown to have its origin in military service.


CONCLUSION OF LAW

Giving the benefit of the doubt to the Veteran, his current low 
back disability was incurred in, or as a result of, service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  Given the disposition herein, 
additional discussion of those procedures is unnecessary.

II.  Relevant Law, Factual Background, and Analysis

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. 
§ 3.303(a) (2010).  Service connection may be granted for disease 
that is diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

Where there is a chronic disease shown as such in service or 
within a presumptive period under 38 C.F.R. § 3.307 so as to 
permit a finding of service connection, subsequent manifestations 
of the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation in service will permit service connection.  To show 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  When the 
disease identity is established, there is no requirement of 
evidentiary showing of continuity.  When the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  Id.

The U.S. Court of Appeals for Veterans Claims has held that, in 
order to prevail on the issue of service connection, there must 
(1) be medical evidence of a current disability; (2) evidence of 
in-service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995); aff'd per curiam, 78 F.3d 
604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.

Alternatively, service connection based on continuity of 
symptomatology may be established if a claimant can demonstrate 
(1) that a condition was "noted" during service; (2) evidence 
of post-service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances lay evidence of a nexus 
between the present disability and the symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 495-96; see Hickson, supra, at 253 (lay 
evidence of in-service incurrence is sufficient in some 
circumstances for purposes of establishing service connection); 
38 C.F.R. § 3.303(b).

As provided by 38 U.S.C.A. § 1154(a), VA is required to give 
"due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Citing Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), 
the Federal Circuit has stated that competent medical evidence is 
not required when the determinative issue in a claim for benefits 
involves either medical etiology or a medical diagnosis.  
Instead, under section 1154(a), lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when a lay 
person is competent to identify the medical condition, the lay 
person is reporting a contemporaneous medical diagnosis, or lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Davidson v. Shinseki, 581 
F.3d 1313, 1316 (Fed. Cir. 2009). 

In addition, the law provides that, where a veteran served ninety 
days or more of active military service, and certain chronic 
diseases, such as arthritis, become manifest to a degree of 10 
percent or more within one year after the date of separation from 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need 
not be diagnosed within the presumption period, it must be shown, 
by acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree during that time.  Id.

The Veteran's service treatment records (STRs) show that, on a 
pre-service August 1973 medical history report, he indicated that 
he had not had any recurrent back pain.  His spine was found to 
be normal on examination.  August 1974 STRs show that he 
complained of back pain over a period of four months, which had 
gotten worse the day before.  On examination, lateral motion was 
within normal limits and there was no tenderness on palpation.  
X-rays showed no fractures or evidence of subluxation or 
spondylolysthesis.  The sacroiliac joints appeared grossly 
normal.  In October 1974 the Veteran was noted to have recurrent 
back problems.  Later, at January 1975 treatment, he complained 
of three days of low back pain.  

November 1975 treatment records indicate that the Veteran 
complained of back pain after being in an automobile accident the 
week before.  Two days later the low back pain was noted to be 
better, and X-rays were within normal limits.  He was diagnosed 
with low back syndrome and was prescribed medication.  The 
following month his low back syndrome was noted to be resolving.  
An April 1976 third party liability notification form states that 
the Veteran had low back syndrome.  He indicated on a July 1977 
medical history report that he did not have a history of 
recurrent back pain.  His spine and other musculoskeletal 
elements were found to be normal on his July 1977 separation 
examination.

VA treatment records from September 2002 indicate that the 
Veteran had degenerative spondylosis, with spurs throughout.  
November 2002 VA treatment notes indicate that he complained of 
intermittent lower back pain which had started the previous 
September when he sprained his back muscles.  The back pain was 
exacerbated when he bowled.  He was diagnosed with low back pain 
related to a minor injury.  X-rays were negative, and physical 
examination was negative for any disc collapse or spine-related 
problems.  The Veteran was advised to continue Naproxen, to start 
physical therapy, and to swim.  

At January 2003 VA treatment the Veteran complained of having low 
back pain for three months.  He rated the pain at ten-out-of-ten 
at its worst, and at four-out-of-ten at the time of treatment.  
The pain was sharp and sometimes went down the right leg, and he 
had developed numbness in the right leg in the prior month.  The 
treatment notes indicate that the Veteran did not have a prior 
history of a back injury, and that there was not any weakness in 
the lower extremities.  On neurological examination, there was 
paresthesia in the distribution of L5 and S1 in the right lower 
extremity.  There was no motor weakness, and plantar reflexes 
were downgoing bilaterally.  Deep tendon reflexes were normal in 
all four extremities.  The Veteran was diagnosed with chronic low 
back pain, and was referred to neurology.  He was instructed to 
continue his conservative treatment with naproxen, warm 
compresses, and exercises.

April 2003 VA neurology treatment notes indicate that the Veteran 
reported having intermittent back pain since he was 21 years old.  
Her said the pain had always been present, but in the last few 
months he had gotten shooting pain down the right leg, which felt 
numb from the knee down.  The treating neurologist observed that 
the Veteran was kind of limping on the right leg, and noted that 
sitting too long or radical movements worsened the pain.  On 
examination there was no motor weakness, reflexes were equal and 
symmetric, and coordination and sensory were normal.  Straight 
leg testing was possibly positive on the right side, gait and 
Romberg's were negative, and the Veteran was able to walk and 
heel walk.  The neurologist felt that L4-5 radiculopathy needed 
to be ruled out on the right side.  

In July 2005 the Veteran underwent a lumbar microdiscectomy at 
the right L4-5 interspace.  The surgery notes indicate that the 
Veteran presented with three years of back pain and right lower 
extremity pain.  He said that the pain was worse with sneezing, 
coughing, bowel movements, or other types of straining.  The pain 
was primarily down the right leg in the distribution of the L4 
nerve root.  MRI imaging showed a large herniated disc 
essentially to the right at the L4-5 interspace.   

The Veteran complained of constant back pain at February 2006 
treatment, and he rated the pain at nine-out-of-ten.  He also 
indicated, at other February 2006 VA treatment, that he had back 
pain which was throbbing and went to the right leg, and that he 
rated as a ten-out-of-ten.  He had sneezed the day before and 
felt pain the low back.  May 2006 VA treatment notes indicate 
that he complained of back pain that was a chronic problem.  He 
took Hydrocodone, and had a new job that required standing all 
day and doing some lifting.  The Veteran said that the pain was 
constant and radiated down into the right thigh and shin.  The 
pain was stabbing and his toes were numb.  He rated the pain as a 
ten-out-of-ten, and he rated his pain at nine-out-of-ten at pain 
management treatment later in May 2006.

The Veteran underwent a VA examination in December 2006.  The 
spine had normal configuration and there was pain on palpation of 
the L4-L5-S1 levels.  He had a painful and limited range of 
motion.  Forward flexion was to 75 degrees, extension to 10 
degrees, and bilateral lateral bending was 30 degrees, which was 
noted to be normal.  There was no spasm of the paravertebral 
muscles, and the surgical scar from 2005 was well healed.  During 
repetition of motion in the lumbosacral spine there was increased 
pain, easy fatigability, lack or endurance, and decreasing 
flexion and extension in the lumbosacral spine of five additional 
degrees.  The pain radiated to the right lower extremity.  Deep 
tendon reflexes were somewhat diminished and were equal 
bilaterally.  Straight leg raising was negative from a sitting 
and lying position, and Babinski test was negative bilaterally.  
A pinprick test revealed numbness of the skin of the right foot 
at L4-L5.  He was able to stand on his tiptoes and heels, and 
gait was normal without assistive devices.  X-rays of the lumbar 
spine showed normal alignment, sacralized L5, small osteophytes, 
and preserved height of the vertebral bodies.  The examiner 
diagnosed the Veteran with a strain of the lumbosacral strain in 
1975, a herniated disc at L4-L5, status post microdiscectomy, and 
mild degenerative changes in the lumbosacral spine.  He opined 
that it was less likely as not that the Veteran's one time strain 
of the lumbosacral spine was the cause of the present low back 
condition.

The Veteran testified at the October 2010 hearing that he 
sustained a back strain while on active duty in 1975 and was 
given pain medications.  He said that the injury occurred while 
he was working as an aircraft maintenance technician and he 
lifted or twisted wrong, causing his back to snap.  At the time 
he tried to ignore it because he felt that he was young and 
strong enough to work through it.  The Veteran further testified 
that he hurt his back several times later in service, and that he 
would be put on medication and restricted service.  In addition, 
his military occupational specialty was changed to an 
administrative classification.  He said that he had mentioned his 
back at his discharge examination but was told that, since he was 
not being treated for it at that time, he would just be processed 
out.

The Veteran further testified that, since service, his back could 
"go out" from sneezing or coughing.  He said he worked at UPS 
after service, but had to leave after four months because of the 
strenuous nature of the job.  He then managed restaurants for 
seven to eight years, during which time he went to emergency 
rooms for back pain.  He said that he had also worked in 
construction and that generally he tried to work through the back 
pain.

In reviewing the record, the Board cannot give dispositive weight 
to the VA examiner's opinion.  Although the examination itself 
was thorough, the examiner does not appear to have given weight 
to the Veteran's lay assertions of having had back pain since his 
military service.  The Board notes that the Veteran is competent 
to report on his symptoms, such as back pain that radiates to the 
right leg.  See Jandreau, supra; Buchanan, supra (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous medical 
evidence).  
Competency of evidence differs from weight and credibility.  
Competency is a legal concept determining whether testimony may 
be heard and considered by the trier of fact, while credibility 
is a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").  
A veteran is competent to report symptoms that he experiences at 
any time because this requires only personal knowledge as it 
comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr 
v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may 
be diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation).   Lay evidence can 
be competent and sufficient to establish a diagnosis of a 
condition when a lay person is competent to identify the medical 
condition, the lay person is reporting a contemporaneous medical 
diagnosis, or lay testimony describing symptoms at the time 
supports a later diagnosis by a medical professional.  Davidson, 
supra.
The Board finds that the Veteran's reports of having had back 
pain since service to be credible.  We acknowledge that the 
record does not contain treatment notes for a period of over 20 
years after service.  The absence of contemporaneous medical 
evidence is a factor in determining credibility of lay evidence, 
but lay evidence does not lack credibility merely because it is 
unaccompanied by contemporaneous medical evidence.  See Buchanan, 
451 F.3d at 1337 (lack of contemporaneous medical records does 
not serve as an "absolute bar" to the service connection 
claim); Barr, 21 Vet. App. at 310 ("Board may not reject as not 
credible any uncorroborated statements merely because the 
contemporaneous medical evidence is silent as to complaints or 
treatment for the relevant condition or symptoms").
In determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, consistency with other evidence, and statements 
made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  
In the present case, the Veteran's treatment notes are consistent 
with his testimony regarding having had symptoms related to his 
back since service.  April 2003 VA neurology treatment notes 
indicate that he reported having intermittent back pain since he 
was 21 years old.  While the treatment notes from the previous 
several months imply that the back pain had only recently 
occurred, the April 2003 neurology treatment notes indicate that 
it had existed previously and had worsened during this period.  
The July 2005 surgery notes indicating that the back pain was 
worsened with sneezing, coughing, bowel movements, or other types 
of straining are also consistent with the Veteran's testimony 
regarding exacerbations.  In addition, the Veteran testified in 
October 2010 that he did in fact go to emergency rooms for 
treatment in his back starting around 1978, and apparently such 
records are unavailable.  Therefore, the Board finds the 
Veteran's testimony regarding his back pain to be credible.
After careful review of the evidence of record, the Board 
believes that the evidence for and against the claim is in 
relative equipoise as to service connection for the Veteran's 
knee disorder, based on continuity of symptomatology.  The STRs 
show that he suffered a back strain during service.  The 
Veteran's competent and credible testimony and medical treatment 
records, discussed above, show that there has been continuity of 
the same symptomatology since service.  Furthermore, lay evidence 
is competent to establish service connection based on continuity 
of symptomatology.  See Hickson, supra.  Therefore, the Veteran 
qualifies for service connection based on continuity of 
symptomatology since active service.  See 38 C.F.R. § 3.303(b).

Resolving reasonable doubt in the Veteran's favor, the Board 
finds entitlement to service connection for his low back 
disability.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for residuals of low back disability is 
granted.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


